Action to have declared invalid the alleged last will and testament of one Frank J. Dockery, deceased, and for other relief. Plaintiffs appeal from so much of an order as denies their motion to enjoin respondents Denton, pending trial and determination of this action, from offering an instrument for probate as the last will and testament of said decedent, or taking any proceedings in connection therewith. Respondents Denton cross-appeal from so much of the order as denies' their motion to dismiss the complaint. Order, insofar as appealed from, affirmed, without costs. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See post, p. 1017.]